Order and judgment (one paper), *154Supreme Court, New York County (Robert Lippmann, J.), entered February 23, 1998, which granted plaintiffs a judgment of ejectment, unanimously affirmed, with costs. The appeals from the orders, same court and Justice, entered December 12, 1997 and February 4, 1998, respectively, unanimously dismissed, without costs.
The record reveals that the court properly granted plaintiffs a judgment of ejectment after both parties had sufficient opportunity to present their claims prior to trial. Furthermore, the court did not err in dismissing defendant’s counterclaims as they were without merit. Defendant’s appeal from the order entered on February 4, 1998 was dismissed by this Court by order entered August 20, 1998 (M-4364) and we therefore do not address her claims relating thereto. Concur — Nardelli, J. P., Wallach, Tom and Andrias, JJ.